DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection relied on in this Office Action.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-12, 14, 15, 19-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carranza et al. ("Free-Viewpoint Video of Human Actors," hereinafter "Carranza") in view of Perez (US 2011/0298827).
Regarding claim 1, Carranza discloses A method for computer animation, comprising:  a) generating two or more source segmentation masks from two or more corresponding contemporaneous video images of a character observed at a particular instant in time from two or more corresponding points of view ("The inputs to the motion parameter estimation are silhouette images of the moving person from each camera perspective," pg. 571, sec. 3.1);
b) generating a three-dimensional model of an animation character corresponding to the character in the two or more contemporaneous video images ("The motion capture is initialized using a set of silhouette images … From these silhouettes, a set of scaling parameters as well as a set of pose parameters is computed … the initial global model position is computed," pg. 572, sec. 5.2) wherein generating the three-dimensional model of the animation character includes evaluating viability of a pose of the animation character ("the joint locations are adapted to fit to the person’s skeleton," pg. 572, sec. 5.2; joint locations that do not fit a person's skeleton would be considered unviable); 
c) generating two or more different target segmentation masks corresponding to two or more different views of the animation character corresponding to the character in the two or more video images ("the rendered model silhouette in each input camera view," pg. 572, sec. 5.1);
d) comparing each of the two or more target segmentation masks to a corresponding one of the two or more source segmentation masks and determining from the comparison whether a pose of the three-dimensional model of the animation character corresponds to a pose of the character in the two or more contemporaneous video images ("The error metric used to estimate the goodness of fit of the body model with respect to the video frames computes a pixel-wise exclusive-or between the image silhouette and the rendered model silhouette in each input camera view," pg. 572, sec. 5.1; "The model parameters for each time instant are computed using a non-linear minimization approach using the previously described energy function," pg. 573, sec. 5.3); and
e) using the three-dimensional model to generate a frame of animation of the animated character when the pose of the three-dimensional model of the animation character corresponds to the pose of the character in the two or more contemporaneous video images ("The actor’s model can be set into computer-generated or recorded 3-D environments to be viewed from any arbitrary viewpoint … the estimated motion parameters can be used to animate the model of a different actor or creature," pg. 575, sec. 8).
Carranza does not disclose evaluating viability of a pose of the animation character by performing at least two timesteps of physics-based simulations of interactions between the animation character and a surrounding environment using sensor values related to a joint or to a point of contact between the animation character and the environment.
In the same art of pose estimation, Perez teaches evaluating viability of a pose by performing at least two timesteps of physics-based simulations of interactions between the animation character and a surrounding environment using sensor values related to a joint or to a point of contact between the animation character and the environment ("During each iteration of rectifying the model, constraints may be gently and/or gradually applied to a movement or a pose, in order to limit the set of actions and gestures to those that are physically expressible … knowledge that different portions of a target can move a limited distance in a time frame (e.g., 1/30th or 1/60th of a second) can be used as a constraint in obtaining a model. Such a constraint may be used to rule out certain poses when a prior frame is known," para. 108; note that the disclosure of the current invention on pg. 14 describes a "virtual sensor" and "the sensor values may simply include data, e.g., position, velocity, acceleration data, related to the state of the movable joint"; thus, the claimed "sensor values related to a joint or to a point of contact" are taught by the joint positions of Perez).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Perez to Carranza.  The motivation would have been to increase the accuracy of the pose determination calculations and increase the realism of the animation.
Regarding claim 2, the combination of Carranza and Perez renders obvious after d) adjusting the three-dimensional model of the animation character to produce an adjusted model when the pose of the animation character does not correspond to the pose of the character in the two or more contemporaneous video images; and f) repeating b ), c ), d), and e) as necessary until the pose of the animation character corresponds to the pose of the character in the two or more contemporaneous video images, wherein e) includes using the adjusted model to generate the frame of animation ("optimizing the overlap between the projected model silhouettes and the input image silhouettes," Carranza, pg. 570, col. 1; "The error metric … computes a pixel-wise exclusive-or between the image silhouette and the rendered model silhouette in each input camera view," Carranza, pg. 572, sec. 5.1; "The fit is improved by optimizing over the pose parameters and joint scaling parameters in an iterative process that employs the same error measure," Carranza, pg. 572, sec. 5.2).
Regarding claim 3, the combination of Carranza and Perez does not expressly recite wherein the two or more different views of the character in the two or more contemporaneous video images include views oriented at +45° and -45° relative to a reference plane.
However, Fig. 1 of Carranza illustrates a camera setup with cameras located around a motion capture subject, including cameras at each of the back corners of the room that appear to be oriented at +45° and -45° relative to a plane running down the middle of the room.
The Examiner previously took Official Notice that both the concepts and the advantages of using cameras oriented at +45° and -45° relative to a reference plane would have been well known and expected before the effective filing date of the claimed invention, and since Applicant did not traverse, it is now considered Applicant's Admitted Prior Art.  Before the effective filing date of the claimed invention, it would have been obvious to use such camera views in order to capture as much information about the scene as possible.  The camera locations of Fig. 1 of Carranza, while not explicitly labeled as being oriented at 45° angles, further support this conclusion of obviousness.
Regarding claim 5, the combination of Carranza and Perez renders obvious wherein generating the two or more different target segmentation masks includes generating two or more different animation frames of an animated character from two or more corresponding different angles using three-dimensional animation data, and generating the two or more different reference segmentation masks from the two or more different animation frames ("the rendered model silhouette in each input camera view," Carranza, pg. 572, sec. 5.1).
Regarding claim 6, the combination of Carranza and Perez renders obvious wherein generating the two or more source target segmentation masks includes generating two or more contemporaneous video frames from two or more corresponding different angles with two or more different cameras (see Carranza, Fig. 1).
Regarding claims 10, 11, 12, 14, and 15, they are rejected using the same citations and rationales set forth in the rejections of claims 1, 2, 3, 5, and 6, respectively.
Regarding claims 19, 20, 21, 23, and 24, they are rejected using the same citations and rationales set forth in the rejections of claims 1, 2, 3, 5, and 6, respectively. 

Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Carranza in view of Perez, and further in view of Li et al. (US 2021/0287430; hereinafter "Li").
Regarding claim 4, the combination of Carranza and Perez does not disclose computing an Intersection over Union (IoU) between each of the two or more target segmentation masks its corresponding source segmentation mask.
In the same art of pose determination and 3D reconstruction, Li teaches computing an Intersection over Union (IoU) between each of the two or more target segmentation masks its corresponding source segmentation mask ("the instance with the most reliable reconstruction results, such as the instance whose rendered silhouette has the largest intersection over union (IoU) with its corresponding ground truth silhouette, may be chosen as an exemplar," para. 143).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Li to the combination of Carranza and Perez.  The motivation would have been to increase accuracy.
Regarding claims 13 and 22, they are rejected using the same citations and rationales set forth in the rejection of claim 4.

Claims 7-9, 16-18, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Carranza in view of Perez, and further in view of Price et al. (US 2020/0234498; hereinafter "Price").
Regarding claims 7-9, the combination of Carranza and Perez does not disclose (7) wherein the two or more source segmentation masks include one or more edge masks, (8) wherein the two or more target segmentation masks include one or more edge masks, or (9) wherein the two or more source segmentation masks include one or more edge masks and wherein the two or more target segmentation masks include one or more different edge masks.
In the same art of determining a pose of an imaged object, Price discloses the use of segmentation masks for determining a pose of the object, wherein the segmentation masks include one or more edge masks ("Analysis, such as image segmentation, may be performed on the received images to locate the physical object in the image and generate a digital outline of the vehicle," para. 17; " 2D outline of the 3D model of the vehicle outline may be extracted at a particular rotation and scale, and that 2D outline of the 3D model may be compared to the 2D outline of the vehicle (e.g., the digital outline of the vehicle) to determine whether the two outlines match or align," para. 18).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the edge masks of Price to the segmentation masks of the combination of Carranza and Perez.  The motivation would have been for a "high degree of reliability and accuracy" (Price, para. 18).
Regarding claims 16-18, they are rejected using the same citations and rationales set forth in the rejections of claims 7-9, respectively. 
Regarding claims 25-27, they are rejected using the same citations and rationales set forth in the rejections of claims 7-9, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN MCCULLEY/Primary Examiner, Art Unit 2611